Dismissed and Opinion Filed February 12, 2015




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00637-CV

                    U.S. BANK NATIONAL ASSOCIATION, Appellant
                                        V.
                           TFHSP LLC, SERIES 321, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-02700-2013

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s February 6, 2015, unopposed motion to dismiss the

appeal. In the motion, appellant states it no longer desires to pursue appeal of this matter. We

grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a).




140637F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

U.S. BANK NATIONAL ASSOCIATION,                    On Appeal from the 417th Judicial District
Appellant                                          Court, Collin County, Texas
                                                   Trial Court Cause No. 417-02700-2013.
No. 05-14-00637-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
TFHSP LLC, SERIES 321, Appellee                    participating.

       Based on appellant’s February 6, 2015, unopposed motion to dismiss the appeal, and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered February 12, 2015.




                                             –2–